Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 12/23/2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 07/29/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 12/23/2020, claims 1-20 are pending.  Claims 1-5 and 7-10 are currently under examination.  Claims 6 and 11-20 and SEQ ID Nos. 1-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim
New Claim Rejections – necessitated by claim amendments
Claim Rejections - 35 USC § 102 and 35 USC § 103
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Khvorova et al. US Patent 7,820,809
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khvorova et al. (US Patent 7,820,809).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khvorova et al. (US Patent 7,820,809).
Claim 5 is drawn to a nucleotide sequence comprising a double-stranded nucleic acid that comprises: a sense strand; and an antisense strand comprising a region that is substantially complementary to SEQ ID NO. 7, wherein said region of complementarity is at least 7 contiguous nucleotides in length and wherein said nucleic acid, upon contact with a cell expressing said RIPK1 gene, reduces expression of said RIPK1 gene. This claim is interpreted such that the antisense strand comprises a region that is complementary to a region of at least 7 contiguous nucleotides of a sequence as stated in claim 1 g and does not necessarily need to be complementary to the 7 nucleotides of SEQ ID No. 7 comprising TTA at position 25 so long as the antisense strand comprises the said complementary region.
Khvorova et al. teach a double stranded nucleic acid having a sense and an antisense strand (only one strand is exemplified bellow) wherein the nucleic acid is 19 nucleotides in length and have at least 7 contiguous nucleotides complementary to SEQ 



; Patent No. 7820809
; GENERAL INFORMATION:
;  APPLICANT: Dharmacon, Inc.
;  APPLICANT:  Khvorova, Anastasia
; SEQ ID NO 1059999
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Homo sapiens
US-11-083-784-1059999

  Query Match             36.5%;  Score 19;  DB 17;  Length 19;
  Score over Length       100.0%;
  Best Local Similarity   73.7%;
  Matches   14;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ ID 7         32 TAAGTGGAATCATACAGTA 50
                    :|||:||||:||:||||:|
1059999           1 UAAGUGGAAUCAUACAGUA 19


Further, it is well established that the patentability of product claims depends on the structure, not function, of the product.  “[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Note that when a rejection is based on a reference teaching a product appearing to be substantially identical to the claimed product, and when the examiner presents reasoning tending to show inherency, the burden shifts to the applicant to show an 
“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999).” See MPEP 2112.
Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).” See MPEP 2112.    
Thus in the absence of evidence to the contrary, the invention is anticipated and as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Liu et al. US Patent 7,361,468
Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US Patent 7,361,468).
Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent 7,361,468).
The instant claims ae drawn to an isolated nucleic acid comprising at least 7 consecutive nucleotides of SEQ ID NO: 7 and comprising "TTA" at position 25, or a sequence complementary thereto; h) or i) at least 70% identity to the nucleotide sequence, the nucleic acid is labeled, a nucleic acid that is hybridized to the nucleic acid of claim 1, the nucleic acid for reducing expression of RIPK1, for use in an assay and for treating, reducing or preventing weight gain, obesity, diabetes or inflammation or ameliorating a condition associated therewith.
Liu et al. teach a nucleic acid having 50 nucleotides in length comprising at least 7 consecutive nucleotides of SEQ ID No. 7 and comprising TTA beginning at position 25.

SEQ ID 7             24 CTTATATATAAGTGGAATCATACAGTATT 52
                        ||||  ||||| || ||||||||| ||||
SEQ ID 15515          2 CTTAAGTATAAATGCAATCATACAMTATT 30


Liu et al. teach the nucleic acid can be a primer or probe that hybridizes to a target and is labeled (see para. 8 and 79). Because Liu et al. teach an identical structure as claimed, the structure would have the inherent function of use in an assay and treating, reducing or preventing weight gain as in claims 7-10. 
Further, it is well established that the patentability of product claims depends on the structure, not function, of the product.  “[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Note that when a rejection is based on a reference teaching a product appearing to be substantially identical to the claimed product, and when the examiner presents reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].”  
“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999).” See MPEP 2112.
Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).” See MPEP 2112.    
Thus in the absence of evidence to the contrary, the invention is anticipated and as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.


	



Response to Arguments
Claim Rejections – Improper Markush
The rejection of claim 1 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn.  

Claim Rejections - 35 USC § 112
The rejection of claims 1-5 and 7-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.

Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 7 and 8 are withdrawn.
The rejection of claims 4, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
Applicant’s arguments have been considered but not found persuasive for claims 4, 9 and 10. While the specification provides written description for ASO targeting RIPK1 and reducing expression, as argued in the response, the specification does not provide adequate written support for using the claimed isolated oligonucleotide, which can have a minimum size of 7 nucleotides in length comprising TTA, with the function of reducing expression of RIPK1 in a cell or being used for treating, reducing, or preventing the vast number of conditions recited in claims 9 and 10.

There is no description in the specification for nucleic acid fragments having at a minimum of 7 nucleotides in length that would inhibit expression of the claimed target gene or be used for the methods as claimed.  The specification does not describe a representative number of species of nucleic acid compounds of varying sizes, outside of the ASO used in the embodiments, to allow for Applicant to have possession of all sizes of such compounds as claimed.
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of functional isolated nucleic acids as claimed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635